DETAILED ACTION
This office action is in response to communication filed on 18 August 2021.

Claims 1 – 30 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite defining a plurality of journey scenarios, presenting the plurality of journey scenarios to a user for review, enabling the user to select a specific journey scenario from a plurality for a business process transition event, and processing the specific journey scenario and transition information to generate a bespoke journey concerning the business process transition event. Dependent claims further narrow the abstract idea by providing the journey to the user, providing information from the journey to recipients, and allowing user to review scenarios. Presenting journey scenarios and gathering information to then generate a bespoke journey for a business process transition event is both a mental process (including observations, evaluation, judgment, opinion) and a certain method of organizing human activity (managing interactions between people and business relations).  Both mental processes and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019.This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements including computer implementation, computing device, various platforms, operating environments, operational systems, user interface, computer program product, computer readable medium, processor, computing system, and memory are no more than mere instructions to apply the exception using computer components. These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of
integration into a practical application. See MPEP §2106.05(f). Further, generally linking
the use of a judicial exception to a particular technological environment or field of use is
not indicative of integration into a practical application. See MPEP §2106.05(h). Thus,
the claim is directed to a judicial exception. Merely linking an abstract idea to a
technology in the manner of Applicant’s claims is a well-understood, routine, and
conventional use of computer and electrical components as recognized by court
decisions in MPEP § 2106.05(d) such as the execution of a generic computer in
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir.
2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198
USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v.
Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate
how Applicant’s claims are well-understood, routine, and conventional use of computer
components. Particularly, "the computer required by some of Bancorp’s claims is
employed only for its most basic function, the performance of repetitive calculations,
and as such does not impose meaningful limits on the scope of those claims."
Claims 11 – 20 are directed to non-statutory subject matter because claim 11 recites "computer program product residing on a computer readable medium."  The broadest reasonable interpretation of a claim drawn to a computer program product and a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  As such, the claims are rejected as covering a signal per se, which is not directed towards statutory subject matter.  Applicant may add “non-transitory” to the computer program product residing on a computer readable medium language in the claim to address this issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2017/0039576 (hereinafter, Gauthier).

Regarding claim 1, Gauthier teaches a computer-implemented method, executed on a computing device, comprising: defining a plurality of journey scenarios; presenting the plurality of journey scenarios to a user for review; enabling the user to select a specific journey scenario from the plurality of journey scenarios for a business process transition event; gathering transition information from the user concerning the business process transition event; and processing the specific journey scenario and the transition information to generate a bespoke journey concerning the business process transition event (¶ 71, “The User Interface provides a plurality of paths, with each path representing a customer's trajectory through various interactions. In order to provide a straightforward user experience, according to an example embodiment, a user can select any one of the plurality of paths for the user's needs. A user selection is generally performed according to a click of an external device, such as a mouse, which results in a selection of the path using an associated cursor on the screen of the User Interface. In some example embodiments, another external device, such as a track pad or keyboard, is used to select the path in the diagram. In other example embodiments, a user interface is available on a touchscreen device and a click can instead be generated by a similar interactive technique on the touchscreen.”) (¶¶ 91-93, “The selected path from the plurality of paths is accordingly eligible for further analysis by the user. In addition, the diagram provides the user with the option to receive the classification of the selected path and any further categorical information related to the user selection. Any time a user selects one of a Node or a link, the diagram provides the user with contextual advance display data corresponding to the user's point of click. When a user clicks on a portion of the diagram, the diagram renders and provides to the user business insight data relative to the point of click. As an example, contextual data provided to the user in the diagram can include the number of customers associated with a selected path or paths where a click performed the selections. Contextual data can further include the revenue generated from sales made to the customers associated with a selected path or paths. Other contextual data for paths representing customers associated with a selected path or paths, can include, but is not limited to: sentiment score, a gender, an educational level, a marital status, a household role status, and other statistical demographic or customer related information that is known to those of skill in the art. FIG. 6A is an illustration of a Customer Journey diagram 600 configured to provide analysis or contextual data according to the user's selection. For example, in FIG.6A, diagram 600 includes a Customer Journey display 602 containing plurality of paths 604. For a current selection of paths, a user can view contextual data. The user, after making the selection of relevant paths, has proceeded to select a “View Statistics” button 606 on the dashboard 608 of the diagram. As a result of the selection of button 606, a dialog box 610 including the available contextual data is presented to the user. A user can view, for the current selection, a Sentiment Score shown in chart 612, an Age Score shown in chart 614, and other available information by selecting one of forward arrow 616 or backward arrow 618. By selecting icon 620, the user can further alter the contextual data shown in the dialog box and the order in which the contextual data is presented. For example, the user could select to see Gender information first, and deselect the Sentiment Score option as the Sentiment score is irrelevant to an analysis of the data under the particular circumstances. The selected path from the plurality of paths is accordingly eligible for application of further actions by the user. In addition, the diagram provides the user with at least one action to apply to the selected paths. Any time a user selects one of a Node or a link, the diagram provides the user with an option to apply an action to the paths corresponding with the user's point of click. When a user clicks on a portion of the diagram, the diagram provides the user with an option to apply an action. In some example embodiments, the actions are presented to the user after the selection click via, for example, a pop out box. In other example embodiments, the actions are presented to the user after the selection click via a keyboard shortcut. In some example embodiments, the actions are presented to the user after the selection click via a follow up click of an icon in the diagram or a click shortcut, for example, a right click.”).

Regarding claim 2, Gauthier teaches the computer-implemented method of claim 1 wherein the business process transition event includes a business process transition event from a first business process to a second business process (¶ 96, “When an Action Button, or a button associated with the delivery or contextual data, is selected, the necessary data is dynamically retrieved according to the point of click by the user. By performing a dynamic retrieval, and storing the information associated with the request, the user is able to view, via the User Interface, the most relevant and recent information as it is included in the database. To perform the dynamic retrieval, the system stores, in memory, at least each of the following: the Context of the request, the Point of Click, the Click, the Content, and the Query needed to perform the dynamic retrieval. For example, the Context indicates to the system the relevant database to be searched for pertinent information. A Context can be any relevant Business Context such as: Auditing, Shipping, Technical Services, and Marketing. Although many business contexts are considered incorporated herein, Marketing is generally used as a representative example. The Point of Click could be either of a NODE or a PATH. The Point of Click further specifies, the exact information associated with the NODE (i.e., Campaign) and the PATH (i.e. Campaign—Social). Click establishes whether the data associated with the rendering is to be presented to the user on a single click or with two clicks. Content includes the data requested by the User. For example, the Content could include the contextual data described in the foregoing or a specific action request. Query includes the line item provided to the system by which the requisite data set, needed to provide to the requested Content in the associated Context, is requested. Responsive to the query, there may be data received or the system may, responsive to authorization, retrieve the data autonomously.”).

Regarding claim 3, Gauthier teaches the computer-implemented method of claim 2 wherein the first business process includes one or more of: a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system (¶ 52, “The networked system 100 includes one or more client devices 102, being network accessible via an Internet connection, and connected to a backend server 110. Client device 102 may include a variety of devices such as, for example, a mobile device (e.g., mobile phone or smartphone), a personal computer, a laptop, a tablet, and the like. In addition, client device 102 may host one or more client applications, such as a client journey application.”).

Regarding claim 4, Gauthier teaches the computer-implemented method of claim 2 wherein the second business process includes one or more of: a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system (¶ 52, “The networked system 100 includes one or more client devices 102, being network accessible via an Internet connection, and connected to a backend server 110. Client device 102 may include a variety of devices such as, for example, a mobile device (e.g., mobile phone or smartphone), a personal computer, a laptop, a tablet, and the like. In addition, client device 102 may host one or more client applications, such as a client journey application.”).

Regarding claim 5, Gauthier teaches the computer-implemented method of claim 1 wherein the business process transition event concerns a transition event from a first business operational process to a second operational process (¶ 96, “When an Action Button, or a button associated with the delivery or contextual data, is selected, the necessary data is dynamically retrieved according to the point of click by the user. By performing a dynamic retrieval, and storing the information associated with the request, the user is able to view, via the User Interface, the most relevant and recent information as it is included in the database. To perform the dynamic retrieval, the system stores, in memory, at least each of the following: the Context of the request, the Point of Click, the Click, the Content, and the Query needed to perform the dynamic retrieval. For example, the Context indicates to the system the relevant database to be searched for pertinent information. A Context can be any relevant Business Context such as: Auditing, Shipping, Technical Services, and Marketing. Although many business contexts are considered incorporated herein, Marketing is generally used as a representative example. The Point of Click could be either of a NODE or a PATH. The Point of Click further specifies, the exact information associated with the NODE (i.e., Campaign) and the PATH (i.e. Campaign—Social). Click establishes whether the data associated with the rendering is to be presented to the user on a single click or with two clicks. Content includes the data requested by the User. For example, the Content could include the contextual data described in the foregoing or a specific action request. Query includes the line item provided to the system by which the requisite data set, needed to provide to the requested Content in the associated Context, is requested. Responsive to the query, there may be data received or the system may, responsive to authorization, retrieve the data autonomously.”).

Regarding claim 6, Gauthier teaches the computer-implemented method of claim 1 further comprising: providing the bespoke journey to the user (¶ 48, “The above described Nodes, paths, and links are generally depicted on a User Interface. The User Interface depicts a Customer Journey diagram, which in turn provides the relative relationship between the Nodes, paths, and links. In some embodiments, the Customer Journey diagram is in the form of, or includes, a Sankey diagram.”).

Regarding claim 7, Gauthier teaches the computer-implemented method of claim 1 further comprising: providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event (¶ 69, “The User Interface is generated in a manner to provide a straightforward user experience. To provide a straightforward user experience, users must have flexibility to select various data from the diagram. A straightforward user experience further provides for the selected user data, the ability to analyze the selection, and, when possible, details regarding 1) the classification of data selected by the user and 2) any further categorical information related to the user selection”) (claim 1, “host data related to habits of a plurality of customers and related to at least one relationship between the habits of the plurality of customers”).

Regarding claim 8, Gauthier teaches the computer-implemented method of claim 1 wherein presenting the plurality of journey scenarios to a user for review includes: rendering a user interface that is configured to allow the user to review the plurality of journey scenarios (¶ 71, “The User Interface provides a plurality of paths, with each path representing a customer's trajectory through various interactions. In order to provide a straightforward user experience, according to an example embodiment, a user can select any one of the plurality of paths for the user's needs. A user selection is generally performed according to a click of an external device, such as a mouse, which results in a selection of the path using an associated cursor on the screen of the User Interface.”).

Regarding claim 9, Gauthier teaches the computer-implemented method of claim 1 wherein enabling the user to select a specific journey scenario from the plurality of journey scenarios for a business process transition event includes: rendering a user interface that is configured to allow the user to select the specific journey scenario from the plurality of journey scenarios for the business process transition event (¶ 83, “The User Interface provides a plurality of paths, with each path representing a customer's trajectory through various interactions and each path being comprised of the series of links between Nodes. In order to provide a straightforward user experience, according to an example embodiment, a user can select a path by selecting any link in the path. Therefore, a selection of a link in a path, is extrapolated to a selection of the entire associated path. The entire associated path includes the selected link and each of the other links in the path. The user selection is generally performed according to a click of an external device, such as a mouse, which results in a selection of the link, between two Nodes, using an associated cursor on the screen of the User Interface. In some example embodiments, another external device, such as a track pad or keyboard, is used to select the link in the diagram. In other example embodiments, a user interface is available on a touchscreen device and a click can instead be generated by a similar interactive technique on the touchscreen.”) (¶ 91, “The selected path from the plurality of paths is accordingly eligible for further analysis by the user. In addition, the diagram provides the user with the option to receive the classification of the selected path and any further categorical information related to the user selection. Any time a user selects one of a Node or a link, the diagram provides the user with contextual advance display data corresponding to the user's point of click. When a user clicks on a portion of the diagram, the diagram renders and provides to the user business insight data relative to the point of click. As an example, contextual data provided to the user in the diagram can include the number of customers associated with a selected path or paths where a click performed the selections. Contextual data can further include the revenue generated from sales made to the customers associated with a selected path or paths. Other contextual data for paths representing customers associated with a selected path or paths, can include, but is not limited to: sentiment score, a gender, an educational level, a marital status, a household role status, and other statistical demographic or customer related information”) (¶ 96, “When an Action Button, or a button associated with the delivery or contextual data, is selected, the necessary data is dynamically retrieved according to the point of click by the user. By performing a dynamic retrieval, and storing the information associated with the request, the user is able to view, via the User Interface, the most relevant and recent information as it is included in the database. To perform the dynamic retrieval, the system stores, in memory, at least each of the following: the Context of the request, the Point of Click, the Click, the Content, and the Query needed to perform the dynamic retrieval. For example, the Context indicates to the system the relevant database to be searched for pertinent information. A Context can be any relevant Business Context such as: Auditing, Shipping, Technical Services, and Marketing. Although many business contexts are considered incorporated herein, Marketing is generally used as a representative example. The Point of Click could be either of a NODE or a PATH. The Point of Click further specifies, the exact information associated with the NODE (i.e., Campaign) and the PATH (i.e. Campaign—Social). Click establishes whether the data associated with the rendering is to be presented to the user on a single click or with two clicks. Content includes the data requested by the User. For example, the Content could include the contextual data described in the foregoing or a specific action request. Query includes the line item provided to the system by which the requisite data set, needed to provide to the requested Content in the associated Context, is requested. Responsive to the query, there may be data received or the system may, responsive to authorization, retrieve the data autonomously.”).

Regarding claim 10, Gauthier teaches the computer-implemented method of claim 1 further comprising: enabling one or more additional journey scenarios to be defined  (¶ 127, “FIG. 13A is an illustration of a Customer Journey diagram 1300 configured to provide dynamic focus on data content from a user selection that includes a totality of data available for a filter set. For example, the diagram includes 10 different Nodes: Entry Level One 1302, Commerce Level One 1304, Event 1306, Entry Level Two 1308, Web Level Two 1310, Email 1312, Commerce Level Three 1314, Web Level Three 1316, Phone 1318, and Buy 1320. However, the number of paths included in the diagram could, in an example embodiment, be too numerous for the purposes of a user. Similarly, a user could have greater concern with a subset of the diagram than the diagram in its entirety. Accordingly, the User desires to perform a Zoom In on a region of interest in the diagram.”).

Regarding claims 11 and 21, the claims recite substantially similar limitations to claim 1.  Therefore, claims 11 and 21 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 12 and 22, the claims recite substantially similar limitations to claim 2.  Therefore, claims 12 and 22 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 13 and 23, the claims recite substantially similar limitations to claim 3.  Therefore, claims 13 and 23 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 14 and 24, the claims recite substantially similar limitations to claim 4.  Therefore, claims 14 and 24 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 15 and 25, the claims recite substantially similar limitations to claim 5.  Therefore, claims 15 and 25 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 16 and 26, the claims recite substantially similar limitations to claim 6.  Therefore, claims 16 and 26 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claims 17 and 27, the claims recite substantially similar limitations to claim 7.  Therefore, claims 17 and 27 are similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claims 18 and 28, the claims recite substantially similar limitations to claim 8.  Therefore, claims 18 and 28 are similarly rejected for the reasons set forth above with respect to claim 8.

Regarding claims 19 and 29, the claims recite substantially similar limitations to claim 9.  Therefore, claims 19 and 29 are similarly rejected for the reasons set forth above with respect to claim 9.

Regarding claims 20 and 30, the claims recite substantially similar limitations to claim 10.  Therefore, claims 20 and 30 are similarly rejected for the reasons set forth above with respect to claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623